Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The claims 10, 12-15, 17-40 are allowed.  Specifically, the independent Claims 10, 15 and 32 are allowed over the prior art. The dependent Claims (12-14, 17-31 and 33-40) are also allowed due to its dependencies to said independent Claims. Regarding claims 1-9, 11 and 16: cancelled and claims 21-40: added.

Reasons for allowance
Regarding prior art, Claims 10, 15 and 32. Though the prior arts teach, the prior arts fail (see PTO 892 & IDS) to further teach or suggest a combination, specifically 
Claims 10:  “the multiplexer is further configured to use a band-pass tracking filter on at least one of the plurality of sensor channels to obtain slow-speed rotations per minute (RPMs) for an industrial machine operatively coupled to at least one of the plurality of variable groups of industrial sensor inputs.”.
Claim 15: “using a band-pass tracking filter on at least one of the plurality of sensor channels to obtain slow-speed rotations per minute (RPMs) for an industrial machine operatively coupled to at least one of the plurality of industrial sensors.”
Claim 32: “the multiplexer is configured to digitally derive a relative phase between the trigger channel and the input channel in response to a timer associated with the plurality of sensor channels and to obtain phase information with a band-pass tracking filter on at least one of the plurality of sensor channels for an industrial machine operatively coupled to at least one of the plurality of variable groups of industrial sensor inputs.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864